Citation Nr: 0731984	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cellulitis, right 
knee and right (dominant) arm.

2.  Entitlement to an initial rating in excess of 30 percent 
for bipolar disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder rotator cuff strain with MRI evidence of 
tear and AC joint arthropathy (type II acromion and 
osteoarthritis) with decreased acromiohumeral space.

4.  Entitlement to an initial compensable rating for 
hypertension.

5.  Entitlement to an initial compensable rating for strain 
and tendonitis, right hamstring and gluteal region.

6.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) with history of 
gastric antrum biopsy in December 2002.
7.  Entitlement to an initial compensable rating for 
lumbosacral strain with thoracic spine degenerative joint 
disease (DJD, also described as diffuse changes of 
degenerative disc disease), and dextro-convex scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 2003.

These matters come to the Board of Veteran's Appeals (Board) 
on appeal from June 2003 and June 2004 decisions by the RO.

(The decision below addresses the claims for service 
connection for cellulitis of the right knee and right arm, 
and for initial increased ratings for bipolar disorder, right 
shoulder rotator cuff strain, hypertension, and right 
hamstring strain and tendonitis.  Consideration of the claims 
for an initial compensable rating for GERD and for 
lumbosacral strain is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
cellulitis of the right knee or right arm.

2.  The veteran's bipolar disorder is manifested by moderate 
emotional impairment.  He generally functions satisfactorily, 
with routine behavior, self-care, and normal conversation; he 
does not exhibit anything approximating flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking, or disturbances of motivation and 
mood. 

3.  Range of motion in the right shoulder is only limited to 
150 degrees abduction (normal being 180 degrees); the veteran 
experiences pain most of the time in his right shoulder, but 
it does not impair his functionality. 

4.  The veteran's hypertension has required continuous use of 
medication for control; however, he has not had a history of, 
or current readings of, diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more.

5.  The veteran has chronic pain recurring from time to time 
in his right hamstring without decreasing his functionality.    


CONCLUSIONS OF LAW

1.  The veteran does not have cellulitis of the right knee or 
right arm that was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9432 
(2007).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for right shoulder rotator cuff strain 
with MRI evidence of tear and AC joint arthropathy (type II 
acromion and osteoarthritis) with decreased acromiohumeral 
space have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 
(2007).

4.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2007).

5.  The criteria for an initial compensable rating for strain 
and tendonitis, right hamstring and gluteal region, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5024 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

B.	The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in March 2003, 
prior to the RO's initial June 2003 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, or to send the evidence himself. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claims 
relating to bipolar disorder, right shoulder rotator cuff 
strain, GERD, lumbosacral strain, hypertension, and right 
hamstring strain, by its award of service connection and 
assignment of a rating and effective date.  The issue of 
effective date is not before the Board currently.  As to the 
present claims for a higher initial rating, the veteran was 
provided with comprehensive rating information in the August 
2004 statement of the case (SOC).  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal for higher initial ratings.

The Board also acknowledges that the letter did not contain 
any specific notice with respect to how a rating or an 
effective date would be assigned if service connection was 
established relating to the veteran's claim of service 
connection for cellulitis of the right knee and right arm; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for cellulitis must be denied.  
Consequently, no rating and no effective date will be 
assigned.  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.	The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2007).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board notes that the veteran's initial claims for service 
connection were received on February 12, 2003, just prior to 
his retirement from service as of February 28, 2003.  The RO 
was unable to obtain the veteran's service medical records 
from the National Personnel Records Center (NPRC) because the 
records had apparently not as yet been transferred there for 
storage.  In an October 2004 memorandum to the file, the RO 
summarized its efforts to obtain the SMRs.  It was noted that 
the veteran had provided copies of his SMRs for the period 
from August 19, 1977 to November 20, 2002, and these were 
used by the RO for making its June 2003 rating decision.   

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained to the extent that they were available 
from the veteran, as have the records of his VA treatment.  
He was afforded VA general and psychological examinations 
relating to his claims for service connection during April 
2003.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

The Board notes that the veteran's representative, in an 
August 2007 informal hearing presentation, contended that, if 
the Board could not favorably grant the benefits sought on 
appeal, a remand for obtaining VA examinations to determine 
the current status of the veteran's service-connected 
disabilities was needed inasmuch as the last examinations 
were conducted in April 2003.  Here, the veteran did not 
contend in his July 2003 NOD (only three months after the 
examinations) that the severity of his service-connected 
disabilities had worsened since April 2003, but that they 
were more severely disabling than they were initially rated 
by the RO.  Therefore, except to the extent that the veteran 
has presented evidence that his GERD and lumbosacral strain 
have increased in severity since April 2003, as further 
discussed in the remand below, the Board finds that 
additional examinations in connection with the veteran's 
claims for initial increased ratings are not necessary for 
rendering a decision in this case.  

II.  The Merits of the Veteran's Claims

A.  Service Connection for Cellulitis

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In his July 2003 NOD, the veteran stated that he contracted 
cellulitis in his "joints" when he was in Ranger School 
during 1984 due to infection from cuts and scrapes from the 
undergrowth.  He complained that since that time he has 
experienced joint pain, although he had always worked through 
it himself.  

At the April 2003 VA examination, the veteran reported that, 
because of injuries and open skin wounds to various parts of 
his body, he developed an infection in both knee joints.  The 
examiner opined that, inasmuch as the SMRs showed that 
veteran was treated with antibiotics on an outpatient basis, 
it must have been a superficial non-arthritic involvement of 
his knee joints confined to his soft tissue because any 
infected knee joint would require an urgent hospitalization.  
On examination, there was no evidence of any scars and no 
crepitus in either knee.  Range of motion in both knees was 
normal.  The examiner concluded that the veteran had 
experienced a superficial infection of both knees in service, 
which responded reasonably well to treatment without any 
obvious sequelae. 

The Board notes that the veteran's SMRs only show treatment 
of his right knee for cellulitis during 1984.  There is no 
evidence of treatment for cellulitis of the veteran's right 
arm in service or in the present time.   Inasmuch as the 
record shows that the veteran was only treated for one 
episode of cellulitis many years ago, and he has no current 
diagnosis of cellulitis of the right knee or the right arm, 
his claim of service connection must be denied.        
  
B.  Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

1.  Bipolar Disorder

Bipolar disorder is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).  
A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the veteran's bipolar disorder

The veteran was afforded a VA psychiatric compensation and 
pension (C&P) examination during April 2003, a short time 
after he had retired from service in February 2003.  The 
veteran complained that he had a major sleep problem, being 
only able to sleep three to four hours a night.  The VA 
psychologist noted that this could be due to manic episodes.  
The veteran reported that, after service, he moved to 
Colorado with his fiancée.  He spent a great deal of time 
getting various paperwork in order, such as filing disability 
claims, getting his retirement identification card, getting 
cars registered, and getting insurance papers in order, etc.  
He was feeling guilty because his unit was now in Iraq, and 
he felt that he should be there.  At first he applied to be a 
college teacher, but then he decided to be a writer.  He 
reported that at times he felt like he was a genius, and was 
very focused and functional with his writing, and other times 
he felt foggy and not clear.  He said that he and his fiancée 
went out to dinner often.  They liked to watch movies, run 
errands and exercise together, and they rode a motorcycle as 
a hobby.  

The psychologist observed that the veteran was dressed 
casually, wore glasses, and his speech seemed quite 
pressured.  Responses were given in a goal directed fashion.  
He showed no problems with orientation, memory or 
concentration, and there was no sign of any cognitive 
impairment at that time.  He noted that the veteran had never 
abused alcohol or drugs, as the veteran reported that he felt 
they aggravate his psychiatric condition.  The veteran 
reported that he had not been suicidal since he first sought 
psychiatric treatment in 1990.  There was no history of any 
hallucinations or delusions.  Noting the veteran's history of 
psychiatric treatment in service, the psychologist stated 
that the veteran's bipolar disorder was causing him moderate 
emotional impairment.  The veteran was diagnosed with bipolar 
II disorder.  A global assessment of functioning (GAF) score 
of 59 was assigned. 

The Board finds that the veteran's symptoms of bipolar 
disorder do not rise to the level which would warrant a 
higher 50 percent evaluation under the applicable criteria.  
Although the veteran's SMRs show treatment for chronic mild 
depression during 1995 before he deployed to Bosnia, and the 
veteran had reported episodes of depression both before and 
after 1995, the Board finds it persuasive that he has 
generally functioned satisfactorily enough to stay on active 
duty until he could retire.  In his July 2003 NOD, the 
veteran also provided a lengthy list of impressive 
accomplishments performed under arduous conditions even when 
he was taking medication for depression.  He complained that 
he worked 18 to 20 hours a day, 7 days a week, including 
Sunday briefings to the Division Commander, under 
unimaginable stress in hideous conditions, and he was very 
successful at the expense of his health.  Such reports of 
high achievement serve to reinforce the Board's determination 
that the veteran generally functions satisfactorily in both 
employment and social situations.  The record also contains a 
facsimile transmission from the veteran dated in August 2004 
showing that he was working as a consultant in the Soviet 
Republic of Georgia at that time.  This is another more 
recent indication to the Board (in addition to the VA 
psychologist's observations noted above) that, in spite of 
any symptoms of bipolar disorder, the veteran does function 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  

The veteran's symptoms of bipolar disorder do not include 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."   A GAF score of 61 to 70 is indicative of 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  The veteran's GAF 
score of 59, at the high end of the 51 to 60 range, is 
indicative of some moderate to mild symptomatology associated 
with the veteran's bipolar disorder, but no more impairment 
than is contemplated by the 30 percent rating.   

For all the foregoing reasons, the Board finds that the 
veteran's bipolar disorder has met the criteria for an 
initial 30 percent, but no higher, rating.
   
2.  Right Shoulder Rotator Cuff Strain

The veteran contends that his right shoulder rotator cuff 
strain with MRI evidence of tear and AC joint arthropathy 
(type II acromion and osteoarthritis) with decreased 
acromiohumeral space warrants an initial rating higher than 
10 percent.  In his July 2003 NOD, the veteran stated that he 
has to live with this condition permanently, and that the 
shoulder is at times so acute that he has to use one hand to 
raise the opposite arm.  He said that he felt VA had 
understated the problem with his shoulder.  In his August 
2004 substantive appeal, the veteran stated that he used to 
be able to bench press 300 pounds, but currently he could not 
even lift the bar without weights.     

With respect to the veteran's right shoulder disability, the 
Board notes that the veteran is rated as 10 percent disabled 
for arthritis of the joint under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.)  Therefore, the veteran's 
shoulder disability was initially rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203 
relating to impairment of the clavicle or scapula.  Under 
that code, malunion of the clavicle or scapula, or nonunion 
without loose movement, of the major or minor extremity 
warrants a 10 percent evaluation (or impairment may be rated 
on the basis of impaired function of a contiguous joint).  
Nonunion with loose movement, or dislocation, of the clavicle 
or scapula of the major or minor extremity warrants a 20 
percent evaluation (or impairment may be rated on the basis 
of impaired function of a contiguous joint).  This code does 
not provide criteria for an evaluation greater than 20 
percent for disabilities involving the dominant or non-
dominant arm.  A 20 percent rating is also available under 
Diagnostic Code 5202 for malunion of the humerous with 
moderate deformity, and under Diagnostic Code 5201 for 
limitation of motion of the arm to shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202, 5203.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, as 
is the case with diagnostic codes 5003, 5010, and 5203, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

At the April 2003 C&P examination of his right shoulder, the 
veteran reported that he had injured his shoulder during 
athletic activity in 1987, and he had lived with chronic 
shoulder pain ever since.  Review of the veteran's SMRs does 
show treatment for a chronic right shoulder disability.  In 
August 1999 the veteran reported a 12 year history of right 
shoulder pain.  He complained of shoulder pain which had 
worsened while lifting weights.  A magnetic resonance imaging 
(MRI) study conducted during December 2000 showed prominent 
thickening of the subscapularis tendon diffusely and large at 
least partial thickness tear (but likely full thickness) at 
insertion; decreased acromiohumeral space due to type II 
acromion and acromioclavicular osteoarthritis; and 
questionable focal tear near the critical zone of the 
supraspinatus.

The VA examiner observed that both of the veteran's shoulders 
appeared to look symmetrical.  His active and passive 
movements were consistent.  Range of motion of the right 
shoulder was abduction from 0 to 150 out of 180 degrees; 
adduction from 0 to 30 out of 30 degrees; horizontal flexion 
from 0 to 180 out of 180 degrees; backward extension from 0 
to 60 out of 60 degrees; and internal and external rotation 
from 0 to 90 out of 90 degrees.   He noted that the ranges of 
motion of the veteran's right shoulder were all perfectly 
normal.  (The RO noted that the examiner observed abduction 
to be 0 to 150 out of 150 degrees, when in fact abduction to 
180 degrees is normal.  Therefore, the ranges of motion were 
not all perfectly normal.) The veteran was asked to lift two 
pounds of weight ten times with his right arm.  Citing the 
DeLuca factor, the examiner noted that the veteran did not 
show any increased pain, or excess fatigability, 
incoordination, or weakness.  An x-ray study of the shoulder 
did not show evidence of any deformities, but the veteran was 
slightly tender to palpation in the acromioclavicular joint.  
There was evidence of acromioclavicular degenerative joint 
disease on the right shoulder.  

The examiner diagnosed the veteran with right rotator cuff 
strain, noting it was an ongoing problem.  He noted that the 
veteran experienced pain most of the time in his right 
shoulder, but it did not seem to impair his functionality.  
He also definitely had a tear of the right rotator cuff, 
which had been treated conservatively.  Doing a Deluca test 
on the right shoulder did not reduce the veteran's range of 
motion or functionality.  He also noted that the veteran had 
mild acromioclavicular degenerative arthritis of the right 
shoulder. 

In the present case, a higher 20 percent rating is not 
available under Diagnostic Code 5203 as there is no evidence 
of nonunion with loose movement, or dislocation, of the right 
clavicle or scapula.  There is also no evidence of malunion 
of the right humerus with moderate deformity to warrant a 20 
percent rating under Diagnostic Code 5202, nor is there 
limitation of motion of the right arm to shoulder level to 
warrant a 20 percent rating under Diagnostic Code 5201.  38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203.  
 
Although the veteran has reduced abduction to 150 degrees 
(when 180 degrees is considered normal), the range of motion 
of the veteran's shoulder was observed to be nearly normal.  
Even allowing that the veteran experienced pain most of the 
time in his right shoulder, the VA examiner observed that it 
did not seem to impair his functionality.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the award of an initial evaluation in excess of 10 percent 
for right shoulder rotator cuff strain with MRI evidence of 
tear and AC joint arthropathy (type II acromion and 
osteoarthritis) with decreased acromiohumeral space.
 
3.  Hypertension

In his July 2003 NOD, the veteran contended that he should 
have a compensable evaluation for hypertension because he has 
to take permanent medication to control it, and it is an 
additional burden to manage it.  

The veteran's hypertension has been evaluated as 
noncompensably disabling under Diagnostic Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Diagnostic Code 7101 provides for a 
10 percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2007).

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended. 71 Fed. Reg. 52,457-60 
(Sept. 6, 2006). Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  However, this change is applicable only for claims 
filed on or after the effective date of the final rule- 
October 6, 2006.  (The veteran's claim was filed earlier.)

The medical evidence demonstrates that it is necessary for 
the veteran to maintain continuous medication to control his 
hypertension.  However, the veteran's blood pressure readings 
of record do not support a higher initial rating for his 
service-connected hypertension.

The veteran was first diagnosed with hypertension in service 
during November 2002 based on average blood pressure readings 
of 145/90.  At the VA examination in April 2003 the veteran's 
blood pressure was taken three different occasions and was 
normal at 120/70.  The examiner noted that recent onset of 
hypertension diagnosed in November 2002 was currently well 
controlled with medication without any end organ damage.  A 
February 2005 follow-up treatment report for hypertension 
from Saints Edmond Family Medicine showed that there were no 
problems, the veteran was doing well, and his blood pressure 
was 114/80.

The veteran's recorded blood pressure readings have never 
approached the levels necessary to warrant any rating higher 
than the initial noncompensable evaluation. The veteran's 
diastolic pressure has not been predominantly 100 or more and 
his systolic pressure has not been predominantly 160 or more.  
As noted above, those levels must be shown in order to 
warrant a higher rating.  See 38 C.F.R. § 4.104 (Diagnostic 
Code 7101).  The alternative criteria for a 10 percent rating 
are also not met.  Even though the veteran's hypertension has 
required continuous medication for control, a history of 
diastolic pressure predominantly 100 or more has not been 
shown by the evidence.  In fact, average blood pressure 
readings in November 2002, which were taken prior to the 
veteran's use of medication, were 145/90.  Consequently, a 
compensable initial rating for hypertension is not warranted.

4.  Right Hamstring

The veteran contends that his right hamstring and gluteal 
region strain and tendonitis warrant a compensable rating.  
In his August 2004 substantive appeal he asserted that the 
pain in that area occurred on a daily basis, and had existed 
for years. 

The veteran's right hamstring and gluteal region strain and 
tendonitis was awarded an initial noncompensable disability 
rating under Diagnostic Code 5024, as analogous to 
"tenosynovitis."  38 C.F.R. § 4.20, 4.71a (2007).  Diagnostic 
Code 5024 states that tenosynovitis is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a (Diagnostic Code 5024).  
Diagnostic Code 5003 in turn provides that degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 
5003).

Review of the veteran's SMRs shows that he was first treated 
for a pulled muscle in the right gluteal region during 
January 1980.  The veteran reported that he had pulled his 
right leg muscle while practicing the martial art of defense.  
In October 1994 the veteran complained of right hip pain from 
stretching and popping his leg with kicks that he attributed 
to a hamstring injury 10 years before.  He was diagnosed with 
a stretched hamstring ligament.  An October 1998 treatment 
report shows that the veteran was being referred for further 
evaluation at a hospital for, in pertinent part, a chronic 
ligament injury from martial arts.  In April 1999 the veteran 
complained of right hip pain when he runs that had lasted 
since the prior summer.  In May 1999 the veteran complained 
of right posterior thigh/gluteal pain of many years duration, 
but was progressively worsening over time.  He was diagnosed 
with chronic right hamstring strain.  In August 1999 the 
veteran again complained of a right hamstring injury for 
which he was prescribed physical therapy.  

In March 2002 the veteran complained of chronic right 
hamstring pain at insertion to ischium that had begun 20 
years before.  He reported that the pain had worsened over 
the past two to three months due to kicking activities.  The 
pain was at a level of 3 to 4 on a scale of 10, described as 
a dull nagging ache like a burr.  He reported that he had had 
physical therapy in the past with minimal results.  The pain 
was aggravated by long sitting, and relieved by stretching.  
The examiner noted that hip range of motion was within normal 
limits with some pain.  Strength was 5 on a scale of 5.  The 
diagnosis was right hamstring pain consistent with irritation 
of a chronic myofascial strain injury; hamstring insertional 
tendonitis.   In April 2002 the veteran was diagnosed with 
chronic right hamstring insertional tendonitis.  Examination 
of the veteran's hip revealed strength of 5 on a scale of 5, 
and no tendon abnormalities.  

At the April 2003 VA examination the veteran reported his 
history of chronic right hamstring pain going back to January 
1980.  The examiner noted that the veteran was walking into 
the office very freely and did not appear to have any 
problems.  He said that the last time he saw a doctor for 
some discomfort was in April 2002.  The examiner observed 
that the veteran was extremely well developed, healthy 
looking, and very mobile.  His gait was normal.  He sat and 
took off his shoes without any problems.  He got over the 
couch with no problems whatsoever, and he appeared very 
agile.  The veteran pointed to some tenderness in the 
hamstrings of his right thigh.  There was no evidence of any 
swelling, no crepitus, and no localized tenderness on 
pressure, but the veteran complained of a subjective feeling 
of tightness at times.  It did not affect the range of motion 
of his knee in any way.  It appeared to be more of a chronic 
hamstring without affecting the veteran's mobility, his gait, 
or his ability to touch his toes or the ground without 
bending his knees.  He seemed to be in extremely fit 
condition.  Asked by the examiner to touch his toes 10 times, 
the veteran did not show any evidence of increased pain in 
his hamstrings.  

The examiner's diagnostic impression was that the veteran did 
have chronic pain recurring from time to time in his right 
hamstring without actually decreasing his functionality.  In 
the current examination, there was nothing significant to 
support any acute diagnosis of any hamstring strain, so that 
what could be said was that the veteran has chronic hamstring 
injury which causes him to have pain and discomfort due to 
tendonitis and muscle injury.  It was noted that the last 
attack was in April 2002, so it did not pose a frequent 
problem and did not appear to be hampering his way of walking 
and his ability to do exercises. 

In his August 2004 substantive appeal the veteran complained 
that the VA examiner asked if his right hamstring hurt, and 
he replied "no."  He said that the examiner took that as a 
permanent no reply, when he was only meaning that it did not 
hurt at that particular moment.  The veteran contends that 
the examiner's phrasing of the question was unfair and 
misleading, and that his reply was being held against him.  

The Board finds that the available evidence does not support 
the award of an initial compensable rating for right 
hamstring strain and tendonitis.  As noted in the examination 
report, it is clear that the veteran was not experiencing an 
acute episode of pain or flare-up with his right hamstring 
disorder at the time of the April 2003 examination such as to 
support a diagnosis.  The examiner's opinions were based on 
objective observations as well as the veteran's subjective 
comments.  In March 2002 the veteran was observed to have 
normal range of motion of the hip with some pain, and 
strength of the hip was 5 on a scale of 5.  The examiner in 
April 2003 observed that the veteran had normal range of 
motion of the right knee.  It was noted that the veteran's 
hamstring at that time did not affect mobility, his gait, or 
his ability to touch his toes or the ground without bending 
his knees.  The Board notes that the last episode in 
March/April 2002 wherein the veteran complained of hamstring 
pain, the veteran reported that it had developed over the 
prior three months due to kicking activities.  As the VA 
examiner concluded in April 2003, the veteran's right 
hamstring disorder did not pose a frequent problem and did 
not appear to be hampering his way of walking and his ability 
to do exercises.   There being no evidence of symptoms which 
would warrant the award of a compensable rating, the 
veteran's claim of increase must be denied.          

III. Conclusion

In evaluating the claims for higher initial ratings, the 
Board has specifically considered whether the veteran is 
entitled to a "staged rating."  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, 
however, that in none of the service-connected disabilities 
under consideration have the criteria for a higher rating 
been met since the time that the veteran was awarded service 
connection.  As noted above, the veteran has not claimed that 
his disabilities have increased in their severity, only that 
they were more severely disabling than rated by the RO.  In 
those two instances where the veteran did present evidence of 
increased severity, they are subject to the remand further 
described below.  A "staged rating" is not warranted in any 
of the increase issues decided herein.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bipolar disorder, right shoulder 
rotator cuff strain, hypertension, or right hamstring strain 
and tendonitis reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While it is apparent that the veteran believes that his 
mental, right shoulder, hypertensive, and right hamstring 
disabilities are more severely disabling than they were 
initially rated, a lay person is not competent to provide a 
probative opinion on the severity of a current disability as 
evaluated in the context of the rating criteria.  See 
Bostain, 11 Vet. App. at 127. For all the foregoing reasons, 
the Board finds that the claims for higher initial ratings 
for bipolar disorder, right shoulder rotator cuff strain, 
hypertension, and right hamstring strain and tendonitis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims for higher initial ratings, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

ORDER

Service connection for cellulitis, right knee and right arm, 
is denied.  

An initial rating in excess of 30 percent for bipolar 
disorder is denied.

An initial rating in excess of 10 percent for right shoulder 
rotator cuff strain with MRI evidence of tear and AC joint 
arthropathy (type II acromion and osteoarthritis) with 
decreased acromiohumeral space is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for strain and tendonitis, 
right hamstring and gluteal region, is denied. 


REMAND

The veteran contends that he should be awarded an initial 
compensable rating for his gastroesophageal reflux disease 
(GERD) with history of gastric antrum biopsy in December 2002 
showing minimal chronic gastritis.  In both his July 2003 NOD 
and his August 2004 substantive appeal, the veteran 
complained that he was on permanent medication for life for 
this disease.  In his substantive appeal, the veteran also 
stated that the GERD had become worse to the point where he 
was convinced that he was going to need surgery to repair the 
hiatal hernia in order to manage the pain.  He said that the 
medication only controlled acid to where it was more 
tolerable, but did not make it go away completely.

The veteran had attached to his substantive appeal an August 
2004 medical report from International Medical Support 
Services in Tbilisi, Republic of Georgia, showing a diagnosis 
of paraesophageal hiatus hernia.  The veteran later filed 
treatment reports from Saints Edmond Family Medicine in 
Oklahoma for the period from January 5, 2005 to February 10, 
2005.  A treatment report dated January 5, 2005, noted that 
the veteran had been referred for surgical treatment of a 
hiatal hernia.  A treatment report dated February 9, 2005, 
noted that the veteran was going to pursue a fundoplication 
type surgery.    

The veteran also contends that he should be awarded an 
initial compensable rating for lumbosacral strain with 
thoracic spine degenerative joint disease (DJD, also 
described as diffuse changes of degenerative disc disease), 
and dextro-convex scoliosis.  The treatment reports from 
Saints Edmond Family Medicine contain a January 2005 report 
of a magnetic resonance imaging (MRI) study of the veteran's 
lumbar spine that showed herniated discs at three different 
levels in his back, at L3-4, L4-5, and L5-S1, all 
contributing to mild central canal stenosis and mile neural 
foraminal stenosis.  

Inasmuch as the veteran has presented evidence that his GERD 
and his lumbosacral strain may have worsened since the VA 
examination in April 2003, a remand is necessary in order to 
obtain current VA examinations in connection with his claims 
of increase for GERD and lumbosacral strain.       

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter relating to his 
claims of increase for his service-
connected GERD and lumbosacral strain 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  The materials obtained, 
if any, should be associated with the 
claims file.

3.  Schedule the veteran for an increase 
examination of his thoracic and lumbar 
spine by a VA orthopedist.  The claims 
file must be made available for the 
examiner to review, and the examiner must 
state in the report that the claims file 
was reviewed.  All appropriate diagnostic 
studies should be ordered by the 
examiner.  The examiner should evaluate 
the current condition of the veteran's 
service-connected lumbosacral strain with 
thoracic spine degenerative joint disease 
and dextro-convex scoliosis.  Range of 
motion and any DeLuca pain factors should 
be discussed and evaluated.  The examiner 
should fully describe the objective 
findings that support his or her 
conclusions, and a complete rationale for 
all opinions should be provided.

4.  Schedule the veteran for an increase 
examination of his gastrointestinal 
system by a VA gastroenterologist.  The 
claims file must be made available for 
the examiner to review, and the examiner 
must state in the report that the claims 
file was reviewed.  All appropriate 
diagnostic studies should be ordered by 
the examiner.  The examiner should 
evaluate the current condition of the 
veteran's service-connected GERD with 
history of gastric antrum biopsy.  The 
examiner should fully describe the 
objective findings that support his or 
her conclusions, and a complete rationale 
for all opinions should be provided.

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 



 Department of Veterans Affairs


